UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 22-6100


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ELLISON LAKELL COOPER,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:12-cr-00520-TLW-1)


Submitted: April 14, 2022                                          Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellison Lakell Cooper, Appellant Pro Se. Everett E. McMillian, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ellison Lakell Cooper appeals from the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

court’s denial of a compassionate release motion for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

reviewed the record in this case and discern no abuse of discretion. Accordingly, we affirm

the district court’s order. * We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




       *
          We decline to consider Cooper’s argument, raised for the first time on appeal, that
the district court allegedly failed to pronounce all discretionary supervised release terms at
his original sentencing. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our
settled rule is simple: absent exceptional circumstances, we do not consider issues raised
for the first time on appeal.” (cleaned up)).

                                              2